DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office Correspondence.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]

Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive. 
RESPONSE TO ARGUMENT under 35 USC 101
In response to Applicant’s Argument, Section 101 defines patentable subject matter: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”  35 U.S.C. § 101. The Supreme Court, however, has “long held that this provision contains an important implicit exception” that “Laws of nature, natural phenomena, and abstract ideas are not patentable.” 
In response to applicant’s argument that the Office has not identified the specific limitations considered or any rationale as to why these limitations are not enough to qualify as significantly more, examiner refers to language of Enfish for determining 
Applicant states the present claims describe a computer technology improving on the way conventional databases store and access data in reciting “performing a semantic comparison of social network posts by a user of a social network to identify a group of social network posts by the user about a specific topical content category; and determining a respective semantic sense of each social network post of the group of social network posts.”
Applicant further contends the claims “the claimed subject matter of the independent claims are neither a routine nor conventional activity previously known in the industry, or a generic computerization thereof, as evidenced by the lack of prior art, but is instead a patentable application and meaningful limitation beyond generally linking the use of an abstract idea to a particular.” 
Examiner disagrees with Applicant’s conclusion. In the instant case, there is nothing in the claims or in the specification to suggest that the “performing” and “determining” are anything but well-known and conventional elements for performing routine and conventional functions. Thus, these elements have been correctly analyzed to determine that they do not amount to significantly more under step 2B. Furthermore, the dependent claims have been carefully reviewed, but as stated in the action, recite additional features of the abstract idea, and no additional elements for consideration under significantly more.
The claims merely recite steps performed using conventional computer technology to perform entirely conventional steps. Claim 1, for example, requires posts made by the user and against which the semantic comparison is performed may be about a plurality of topical content categories. Performing the semantic comparison of the social network posts can categorize the social network posts into a plurality of groups, each about a different topical content category of the plurality of topical content categories.” Spec. Para [0046]. The remaining limitations of “identifying a bias in at least one social network post”, are not required to be performed by any computer technology and, therefore, may be performed manually by a user. In other words, the claim merely recites the abstract idea and says “apply it” using computer technology. 
For example, a community of user using “Combination Dry Erase/Cork Board” in their community room. A group of user post the social networking post in the Board. A user can perform semantic comparison of the post from the plurality of topical content categories and determine semantic sense or bias from the Post. Community user performing this task manually and hence, a user does not need to use a computer.   
As above, the applicant identifies no additional elements or features from the claims, which applicant considers non-conventional or non-generic arrangement of additional claimed elements and the applicant did not convince the examiner that these limitations are not directed to an abstract idea and should not be analyzed under step 2A and 2B.  No such argument exists in the amendment.  The examiner is unable to 
We conclude, claims 1 – 20 are directed to a patent-ineligible abstract idea and recite no element or combination of elements that amounts to significantly more than the abstract idea.
Accordingly, Examiner’s rejection of claims 1—20 under 35 U.S.C. § 101 should be sustained.
In view of the arguments and Instant Para [0085], which states, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se“, CRM claim rejections for the claims 16 – 20 are withdrawn.
In view of the applicant’s comment for the Double Patenting rejections, the Double Patenting rejections remains in this Office correspondence.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] 
During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
A prima facie case of obviousness is established when the teachings from the prior art itself would appear to have suggested the claimed subject matter to a person of ordinary skill in the art.  Once such a case is established, it is incumbent upon appellant In re Fielder, 471 F.2d 640, 176 USPQ 300 (CCPA 1973).  Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
In view of the applicant’s argument, there is no concept in Smith of bias, e.g. exhibited in posts of a specific topical content category, Smith discloses when a sufficient amount of online content has been received, the raw sentiment scores are used to generate a baseline attitude for the author. The attitude module determines whether the author has an attitude for a particular topic that is different from the author’s baseline attitude. (Attitude synonyms are bias, leaning, sentiment, mood, etc.)). Since, this Office action is an obvious type rejections, the secondary art, Bolshinsky teaches generating the predicted pattern of behavior of the user based on one or more of i) a social relationship of the user, ii) a level of expertise of the user, and iii) a history of behavior of the user regarding a second content. Advantageously, such embodiments of the present invention use a history of activity, social relationships, and expertise of a user to identify a degree of bias associated with an action of a user that is associated with a particular content. Hence, arguments are moot. Again, Smith’s attitude is synonyms to applicant’s bias, leaning, sentiment, mood, etc. 

In response to Applicant’s argument, dependent claims 5 & 14 further characterize the independent claims from which they respectively depend by reciting that “the identified bias is selected from the group consisting of: a positive bias in support of topical content of the topical content category, or a negative bias against the topical content of the topical content category”.  This aspect of the claim is directed to the identified bias being a positive bias (i.e. influenced to be more positive than the user’s semantic sense pattern) or a negative bias (i.e. influenced to be more negative than the user’s semantic sense pattern). For instance, the user has a positive bias when posting to family members, in which the post reflects a more positive semantic sense that deviates from the user’s unbiased feelings (ascertained semantic sense pattern).
Above limitation is based on a Markush claim which is commonly formatted as: "selected from the group consisting of A, B, and C;" however, the phrase "Markush claim" means any claim that recites a list of alternatively useable species regardless of format. The claim recites “the identified bias is selected from the group consisting of: a positive bias or a negative bias. . .” 
The claim can be either positive or negative. Smith teaches the evaluation module uses the adjusted sentiment score for each online content instance to generate a categorization that identifies the qualitative nature of the online instance content (e.g. negative, positive, angry, happy, and so forth)).
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.
	For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claims 1 – 20 of this application is patentably indistinct from claim 1 – 18 of Application No. 15/413,453, now U.S. Patent 10,642,865. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 16/519,764
Co-pending Application 15/413,453
(Now USP 10,642,865)
1. A computer-implemented method comprising:
 
performing a semantic comparison of social network posts by a user of a social network to identify a group of social network posts by the user about a specific topical content category; 

determining a respective semantic sense of each social network post of the group of social network posts; 

ascertaining a semantic sense pattern among social network posts in the group of social network posts about the specific topical content category;

identifying a bias in at least one social network post of the group of social network posts based on identifying that the respective semantic sense in each of the at least one social network post 

using the identified bias to predict bias in one or more other social network posts made by the user on the topical content category. 









2. The method of claim 1, wherein the group of social network posts by the user comprise replies to content posted by other users of the social network, the content posted by the other users being about the specific topical content category. 3. The method of claim 2, wherein the at least one social network post is in reply to content posted by one or more of the others users of the social network, and wherein the method further comprises correlating the identified bias to at least one selected from the group consisting of: a type of relationship that exists between the user and the one or more of the other users, or a strength of relationship that exists between the user and the one or more of the other users. 4. The method of claim 2, further comprising correlating the identified bias to a particular other user of the other users, wherein the identified bias 

performing a semantic comparison of social network posts by a user of a social network to identify a group of social network posts by the user about a specific topical content category; 
determining a respective semantic sense of each social network post of the group of social network posts; 
ascertaining a semantic sense pattern among social network posts in the group of social network posts about the specific topical content category; 
identifying a bias in at least one social network post of the group of social network posts based on identifying that the respective semantic sense in each of the at least one social network post deviates from the ascertained sematic sense pattern; and 

using the identified bias to predict bias in one or more other social network posts made by the user on the topical content category, 
wherein the determined semantic sense of a social network post of the group of social network posts comprises an indication of how strongly the user supports or opposes topical content to which the social network post is directed, wherein the semantic sense pattern indicates the user's support of the topical content, and wherein the identified bias identifies that the least one post includes content indicating the user's opposition to the topical content. 
    2. The method of claim 1, wherein the group of social network posts by the user comprise replies to content posted by other users of the social network, the content posted by the other users being about the specific topical content category. 
    3. The method of claim 2, wherein the at least one social network post is in reply to content posted by one or more of the others users of the social network, and wherein the method further comprises correlating the identified bias to at least one selected from the group consisting of: a type of relationship that exists between the user and the one or more of the other users, or a strength of relationship that exists between the user and the one or more of the other users. 
    
4. The method of claim 2, further comprising correlating the identified bias to a particular other user of the other users, wherein the identified bias is exhibited in the user's social network posts that are 
 
5. The method of claim 1, wherein the identified bias is selected from the group consisting of: a positive bias in support of topical content of the topical content category, or a negative bias against the topical content of the topical content category. 




6. The method of claim 1, further comprising identifying the bias based further on determining that the user has failed to submit a social network post in response to content that aligns with the ascertained semantic sense pattern. 
 
7. The method of claim 1, wherein the social network posts by the user are about a plurality of topical content categories, wherein performing the semantic comparison of social network posts categorizes the social network posts into a plurality of groups each about a different topical content category of the plurality of topical content categories. 
    8. The method of claim 7, wherein the method further comprises repeating, for each other group of the plurality of groups: the determining a respective semantic sense of each social network post in the group, the ascertaining a semantic sense 

9. A computer system comprising: a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method comprising: performing a semantic comparison of social network posts by a user of a social network to identify a group of social network posts by the user about a specific topical content category; determining a respective semantic sense of each social network post of the group of social network posts; ascertaining a semantic sense pattern among social network posts in the group of social network posts about the specific topical content category; identifying a bias in at least one social network post of the group of social network posts based on identifying that the respective semantic sense in each of the at least one social network post deviates from the ascertained sematic sense pattern; and using the identified bias to predict bias in one or more other social network posts made by the user on the topical content category, wherein the determined semantic sense of a social network post of the group of social network posts comprises an indication of how strongly the user supports or opposes topical content to which the social network post is directed, wherein the semantic sense pattern indicates the user's support of the topical content, and wherein the identified bias identifies that the least one post includes content indicating the user's opposition to the topical content. 
    10. The computer system of claim 9, wherein the group of social network posts 
    11. The computer system of claim 10, wherein the at least one social network post is in reply to content posted by one or more of the others users of the social network, and wherein the method further comprises correlating the identified bias to at least one selected from the group consisting of: a type of relationship that exists between the user and the one or more of the other users, or a strength of relationship that exists between the user and the one or more of the other users. 
    12. The computer system of claim 10, wherein the method further comprises correlating the identified bias to a particular other user of the other users, wherein the identified bias is exhibited in the user's social network posts that are replies to content posted by the particular other user. 
    13. The computer system of claim 9, wherein the method further comprises identifying the bias based further on determining that the user has failed to submit a social network post in response to content that aligns with the ascertained semantic sense pattern. 
    14. A computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising: performing a semantic comparison of social network posts by a user of a social network to identify a group of social network posts by the user about a specific topical content category; 
    15. The computer program product of claim 14, wherein the group of social network posts by the user comprise replies to content posted by other users of the social network, the content posted by the other users being about the specific topical content category. 
    16. The computer program product of claim 15, wherein the at least one social network post is in reply to content posted by one or more of the others users of the social network, and wherein the method further comprises correlating the identified bias to at least one selected from the group consisting of: a type of relationship that exists between the user and the one 
    17. The computer program product of claim 15, wherein the method further comprises correlating the identified bias to a particular other user of the other users, wherein the identified bias is exhibited in the user's social network posts that are replies to content posted by the particular other user. 
    18. The computer program product of claim 14, wherein the method further comprises identifying the bias based further on determining that the user has failed to submit a social network post in response to content that aligns with the ascertained semantic sense pattern. 
 


Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 18 of co-pending application 15/413,453, now U.S. Patent 10,642,865.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “identifying a bias in at least one social network post of the group of social network posts based on identifying that the respective semantic sense in each of the at least one social network post deviates from the ascertained sematic sense pattern; and using the identified bias to predict bias in one or more other social network posts made by the user on the topical content category, wherein the determined semantic sense of a social 
The claimed differences would be obvious to a programmer of ordinary skill in the art, because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.

Therefore, it would have been obvious to modify the instant claims in order to 
provide abilities to detect bias in social media interaction based on contributor responses, and abilities to leverage that in order to identify or predict contributor bias by that user when contributing further in the social media context.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0235830 applied to by Kevin Gary Smith et al. (henceforth “Smith”)  and in view of U.S. Patent Application Publication 2017/0124468 applied to by Leonid Bolshinsky et al. (henceforth “Bolshinsky”).

With respect to claims 1, 10 and 16, Smith teaches a method, a system comprising a memory; and a processor in communications with the memory, wherein the computer system is configured to perform a method and a computer program product comprising a computer readable storage medium readable by a processor and storing instructions for execution by the processor for performing a method (Para [0001 and 0005]), comprising:
performing a semantic comparison of social network posts by a user of a social network to identify a group of social network posts by the user about a specific topic content category (Paragraph [0020], line 1 – 7, and paragraph [0017], line 11 – 16; Smith teaches the author’s disposition toward the subject matter of the online content can also be relevant to the author’s baseline attitude. An author may have a different baseline attitude for different subject matter areas.. Further Smith teaches the raw 
determining a respective semantic sense of each social network post of the group of social posts (Paragraph [0017], line 3 – 4; Smith teaches a raw sentiment score is generated for an instance of online content); 
ascertaining a semantic sense pattern among social network posts in the group of social network posts about the specific topical content category (Paragraph [0018]; Smith teaches when a sufficient amount of online content has been received, the raw sentiment scores are used to generate a baseline attitude for the author. This can be ongoing, so that the baseline attitude is dynamic – adjusted over time as the author creates more online content. Once the author’s baseline attitude is generated, it is applied to future scoring of online content.); 
identifying a bias in at least one social network post of the group of social network posts based on identifying that the respective semantic sense in each of the at least one social network post deviates from the ascertained semantic sense pattern; (Paragraph [0030], line 1 – 4; Smith teaches the attitude module determines whether the author has an attitude for a particular topic that is different from the author’s baseline attitude. (Attitude synonyms are bias, leaning, sentiment, mood, etc.)). 
Smith does not explicitly teach using the identified bias to predict bias in one or more other social network posts made by the user on the topical content category.
generating the predicted pattern of behavior of the user based on one or more of i) a social relationship of the user, ii) a level of expertise of the user, and iii) a history of behavior of the user regarding a second content. Advantageously, such embodiments of the present invention use a history of activity, social relationships, and expertise of a user to identify a degree of bias associated with an action of a user that is associated with a particular content. See also Para [0026-0027]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the sentiment analysis system described by Smith, with the system to reduce bias described by Bolshinsky in order reduce the effects of  an users bias when analyzing data. 
Modification would enable reducing bias from a particular piece of data using a behavioral profile for the user that provides data, thus producing search results with improved accuracy. Modification further would providing ratings with a higher degree of accuracy and reliability to increase likelihood of returning the search result that provides the content being searched by the user.

As to claims 2, 11 and 17, Smith teaches the group of social network posts by the user comprises replies to content posted by other users of the social network, the content posted by the other users being about the specific topical content category. (Paragraph [0028], line 1 – 15; Smith teaches the online content be any of a variety of 

As to claims 3, 12 and 18, Bolshinsky teaches the at least one social network post is in reply to content posted by one or more of the others users of the social network, and wherein the method further comprises correlating the identified bias to at least one selected from the group consisting of: a type of relationship that exists between the user and the one or more of the other users, or a strength of relationship that exists between the user and the one or more of the other users. (Paragraph [0026], line 1 – 12; Bolshinsky teaches other rules included in biasing rules are configures to determine relationships between users, actions and content. Some of these rules are used to determine an overall rating for a particular content. In contrast, other rules are used specifically to determine the degree of bias that results from a type of relationship. For example, a close friend will have a different degree of bias associated with it than a more distance acquaintance. As such, biasing rules includes rules that are configured to determine the degree of closeness between two friends as well as the degree of influence their level of closeness has on a given type of rating).



As to claims 5 and 14, Smith teaches the identified bias is selected from the group consisting of: a positive bias in support of topical content of the topical content category, or a negative bias against the topical content of the topical content category. (Paragraph [0032], line 1 – 5; Smith teaches the evaluation module uses the adjusted sentiment score for each online content instance to generate a categorization that identifies the qualitative nature of the online instance content (e.g. negative, positive, angry, happy, and so forth)).

As to claim 6, Smith teaches the determined semantic sense of a social network post of the group of social network posts comprises an indication of how strongly the user supports or opposes topical content to which the social network post is directed. 

As to claims 7, 15 and 20, Bolshinsky teaches identifying the bias based further on determining that the user has failed to submit a social network post in response to content that aligns with the ascertained semantic sense pattern. (Paragraph [0033] – Paragraph [0034], line 5; Bolshinsky teaches i) for each action (A) the probability of the user U performing that action on some item. In other words a percentage is determined that represents the amount of content to which the user performed the action in contrast to the total amount of content that the user viewed. For example, the user ‘liked’ 70% of the content items that he/she viewed. Therefore, the user has a 70% chance of performing the same action on similar content.  ii) for each action A and topic T the probability of the user performing the action on an item associated with the topic. iii) for each action A and user V the probability of the user performing the action on content written by user V. Given a specific post/content item, and an action such as like/dislike/share, biasing program calculates a score based on the profile of the action performer and the specific action taken on the content).

As to claim 8, Smith teaches the social network posts by the user are about a plurality of topical content categories, wherein performing the semantic comparison of social network posts categorizes the social network posts into a plurality of groups each about a different topical content of the plurality of topical content categories. (Paragraph 

As to claim 9, repeating, for each other group of the plurality of groups: the determining a respective semantic sense of each social network post in the group (Paragraph [0017], line 3 – 4; Smith teaches a raw sentiment score is generated for an instance of online content), the ascertaining a semantic sense pattern (Paragraph [0018]; Smith teaches when a sufficient amount of online content has been received, the raw sentiment scores are used to generate a baseline attitude for the author. This can be ongoing, so that the baseline attitude is dynamic – adjusted over time as the author creates more online content. Once the author’s baseline attitude is generated, it is applied to future scoring of online content.), the identifying a bias, and the using the identified bias to predict bias in one or more other social network posts (Paragraph [0007], Bolshinsky teaches generating the predicted pattern of behavior of the user based on one or more of i) a social relationship of the user, ii) a level of expertise of the user, and iii) a history of behavior of the user regarding a second content. Advantageously, such embodiments of the present invention use a history of activity, social relationships, and expertise of a user to identify a degree of bias associated with an action of a user that is associated with a particular content. See also Para [0026-0027]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/SHAHID A ALAM/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
February 25, 2021